DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 10/28/2022. Claims 1, 4-17 and 20 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-17 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this regard, the specification has failed to describe as to how “the charging signal of a current stage cascaded shift register circuit is transmitted through the third transistor and the first transistor to a signal output terminal of a previous stage cascaded shift register circuit, to improve output of the signal output terminal of the previous stage cascaded shift register circuit” as called for in claims 1 and 17.

Claims 4-16 and 20 are also rejected under 35USC 112 1st because of the technical efficiencies of claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-9, 11-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0375616).
Regarding claims 1 and 17, Kim et al.’s figure 3 shows a shift register circuit comprising  A stage circuit, comprising: cascaded shift register circuits, wherein each cascaded shift register circuit includes: a first control module (M7, M8), wherein the first control module receives a charging signal (Vss), and generates a voltage signal at a second node (N1) in response to a first clock signal (CLK1) and a voltage signal at a first node (N3); a second control module (M2, M3, M4), where the second control module receives the input signal (101) and a first voltage signal (VDD), and generates the voltage signal at the first node (N3) in response to the first clock signal, a second clock signal (CLK2), and the voltage signal at the second node (N1); and an output module (M5, M6), wherein the output module receives a first voltage signal (VDD) and the second clock signal (CLK2), and generates an output signal (104) in response to the voltage signal at the first node and a voltage signal at a fourth node (N2), wherein: the first control module includes a first transistor (M7) and a third transistor (M8), the third transistor (M8) is configured to be turned on in response to the first clock signal (CLK1) to provide the charging signal (Vss) to the second node (N1), and the first transistor (M7) is configured to be turned on in response to the voltage signal at the first node (N3).
The differences between the present invention and Kim et al.’s figure 3 are: (1) Kim et al.’s first transistor (M7) having a source/drain electrode connected to the first clock signal (CLK1) instead of being connected to the input signal (i.e., transistor T1; figure 2 of the present invention); (2) wherein: with an exception of a first stage cascaded shift register circuit, a first transistor of a current stage cascaded shift register circuit has a first end connected to a signal output terminal-23-Attorney Docket No. 00189.0171.01US Client Ref GP20160652US00-CA] of a previous stage cascaded shift register circuit, a second end connected to the second node, and a control end connected to the first node; and the second node is electrically insulated from the first clock signal as called for in claims 1 and 17. 

Regarding the difference as noted in item (1), Kim et al.’s figure 4 or figure 5 shows the pulse width of the input signal (SSP) is coincided with the pulse width of the first clock signal (CLK1) during the input stage.   Therefore, whether having the source/drain of the first transistor connected to the input signal or the first clock signal the circuit operation remains unchanged.  Moreover, by having the source/drain of the first transistor connected to the input signal will also further reduce the loading effect on the first clock signal line, thus, further minimize erroneous operation and inherently improving the output signal of the previous stage.  Therefore, outside of any non-obvious results, the obviousness of having the source electrode of Kim’s first transistor (M7) connected to the input signal instead of the first clock signal for the reason of further reducing the loading effect on the first clock signal line will not be patentable under 35USC 103. 
Regarding the difference noted in item (2), since the modified Kim’s first transistor (M7) would have to receive the input signal at the source electrode, as noted above, thus, the first transistor (M7) of a current stage cascaded shift register circuit has a first end connected to a signal output terminal-23-Attorney Docket No. 00189.0171.01US Client Ref GP20160652US00-CA] of a previous stage cascaded shift register circuit, a second end connected to the second node (N1), and a control end connected to the first node (N3); and the second node is electrically insulated from the first clock signal is also met.

Kim’s figure 3 shows the output module comprises a sixth transistor (M5) and a seventh transistor (M6), first capacitor (C1) and a second capacitor (C2), a second end of the first capacitor is connected to an output terminal of the current stage cascaded shift register circuit (SI).  Since the modified Kim’s first transistor (M7) would have to receive the input signal at the source electrode, as noted above, the recited limitation “when the first transistor and the third transistor are turned simultaneously, with an exception of a first stage cascaded shift register circuit, the charging signal of the current stage-24-Attorney Docket No. 00189.0171.01US Client Ref GP20160652US00-CA]cascaded shift register circuit is transmitted through the third transistor and the first transistor to the signal output terminal of the previous stage cascaded shift register circuit” is also met.

Regarding claims 4 and 20, Kim’s figure 3 shows the second control module comprises a second transistor (M2), a fourth transistor (M4), a fifth transistor (M3) and the second capacitor (C3).

Regarding claim 5, Kim’s figure 3 shows the first transistor (the modified M7 as noted above), the second transistor (M2), the third transistor (M8), the fourth transistor (M4), the fifth transistor (M3), the sixth transistor (M5) and the seventh transistor (M6).

Regarding claim 7, Kim et al.’s paragraph (0091) suggests that the transistor M1 can be omitted, thus, the first node (N3) and the fourth node (N2) are the same node as claimed. 

Regarding claim 8, Kim et al.’s figure 3 shows an eighth transistor (M1). 

Regarding claim 9, Kim et al.’s figure 3 shows the charging signal Vss.

Regarding claim 11, Kim et al.’s figure 3 shows all transistors as P type transistors.

Regarding claim 12, Kim et al. teaches that all transistors can be N type transistors (paragraph 0055).
Regarding claim 13, Kim et al. shows the first voltage signal VDD and the second voltage signal is VSS.

Regarding claim 14, Kim et al.’s figure 4 shows low voltage duty cycles of the first clock signal and the second clock signal are both lower than 1/2, and the first clock signal and the second clock signal are differed by 1/2 signal cycle; or -28-Attorney Docket No. 00189.0171.01US Client Ref GP20160652US00-CA] high voltage duty cycles of the first clock signal and the second clock signal are both lower than 1/2, and the first clock signal and the second clock signal are differed by 1/2 signal cycle.

Regarding claims 15-16, the modified Kim et al.’s figure 3 as noted above in claim 1 are inherently performs the method steps recited in claims 15-16.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0375616) in view of Morosawa (USP 5,694,061).  
Regarding claim 6, Kim et al.’s figure 3 shows a stage circuit comprising all the aspects of the present invention as noted above in rejecting claim 1 except Kim et al.’s fourth transistor (M4) having a first end connected to VDD instead of being connected to the output terminal (i.e., transistor T4 of figure 5 of the present invention) as called for in claim 6.
Regarding the difference as noted in the above, Kim et al.’s figure 3 shows the fourth transistor (M4) having a source/drain connected to the VDD instead of being connected to the output signal terminal (S1).  However, one skilled in the art would have been recognized that by having the source/drain of the fourth transistor connected to the output terminal the power consumption is reduced since the output signal is one time on- pulse instead of being constantly on-pulse VDD.  This would also reduce the number connection of transistors with power supply, thus, simplify wiring configuration and reduce power consumption  (this technique is further taught by Morosawa et al.’s figures 13-16, column 10, lines 23-65).   More importantly, both configurations are functionally equivalent and a substitution of one for the other will not alter the circuit operation but rather further reduce power consumption.  Therefore, it would have been obvious to person skilled in the art before the effective filing of the invention was made to have Kim et al.’s fourth transistor (M4) source/drain connected to the signal output terminal for the purpose of reducing power consumption as being taught by Morosawa et al. reference.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0375616) in view of Tobita (2008/0219401).  
Regarding claim 10, insofar as being understood, Kim et al.’s figure 3 shows a stage circuit comprising all the aspects of the present invention as noted in claim 1, except Kim et al.’s third transistor (M8) having a first end connected to Vss instead of being connected to its control end (gate electrode for receiving the first clock signal CK1) (i.e. transistor T3 of figure 7 of the present invention) as called for in claim 10.  
Regarding the difference noted in the above, Kim et al.’s figure 3 shows the third transistor (M8) having a source/drain connected to VSS instead of being connected to the first clock signal.  Tobita’s figure 11A and figure 17A or figure 11B and figure 17B disclose that transistor Q6A or Q6B can be configured in either way without altering the circuit operation (see paragraphs 0196-0198).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Kim et al.’s third transistor (M8) source/drain connected to the first clock signal for the reasons as being taught by Tobita et al. reference.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1, 4, 7-9, 11-17 and 20 as being unpatentable over by Kim et al. (US 2014/0375616), applicant argues that having the source/drain of Kim’s first transistor (T1) connected to the input signal or the first clock signal, the circuit in Kim does operate differently, either theoretically or in real applications found not persuasive.  Kim et al.’s figure 4 or figure 5 shows the pulse width of the input signal (SSP) is coincided with the pulse width of the first clock signal (CLK1) during the input stage.   Therefore, whether having the source/drain of the first transistor connected to the input signal or the first clock signal the circuit operation remains unchanged.  Moreover, by having the source/drain of the first transistor connected to the input signal will also further reduce the loading effect on the first clock signal line, thus, further minimize erroneous operation and inherently improving the output signal of the previous stage.  Therefore, outside of any non-obvious results, the obviousness of having the source electrode of Kim’s first transistor (M7) connected to the input signal instead of the first clock signal for the reason of further reducing the loading effect on the first clock signal line will not be patentable under 35USC 103. 

Applicant further argues Kim does not provide any motivation or intention to reduce the load effect on the first clock signal line, nor Applicant can find any other evidence provided by the Office to support that there is a motivation or intention to reduce the load effect on the first clock signal line also found not persuasive.  It is known in the art of electronic, when a signal line is branching to different locations (loads), it creates a strain on the signal line (increase loading effects on the signal) that could compromise signal integrity.  Therefore, reducing loading effects on a signal line would be preferable to protect signal integrity.  Furthermore, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, reducing loading effects on a signal line would be preferable to protect signal integrity.
Furthermore, applicant’s own admission that by having “the source electrode of Kim's first transistor (M7) connected to the input signal instead of the first clock signal. For one example, in the transistor M7 in Kim, when the first clock signal jumps from the high voltage level to the low voltage level, there is a risk of Cgs coupling in the gate electrode of the M7 transistor, which then causes an instant turn-on of the M7 transistor. However, in the first transistor of amended claim 1, since the input signal remains at the high voltage level but not jumping from the high voltage level to the low voltage level, the risk of Cgs coupling in the gate electrode of the M7 transistor does not exist, which thus improves the stability of the circuit in operation”. Clearly, it would be preferable to having the source electrode of Kim's first transistor (M7) connected to the input signal instead of the first clock signal for the additional stated benefits.

Applicant also argues that "having the source electrode of Kim's first transistor (M7) connected to the input signal instead of the first clock signal" is presented by the Office based on the hindsight obtained from the present application, which is not a basis for obviousness rejection found not persuasive.  As noted above, “having the source electrode of Kim's first transistor (M7) connected to the input signal instead of the first clock signal" does not alter the circuit operation and would have reduced the loading effect on the first clock signal line, thus, further minimize erroneous operation and inherently improving the output signal of the previous stage.  Since the modified Kim’s first transistor (M7) would have to receive the input signal at the source electrode, as noted in the above rejection, thus, the first transistor (M7) of a current stage cascaded shift register circuit has a first end connected to a signal output terminal-23-Attorney Docket No. 00189.0171.01US Client Ref GP20160652US00-CA] of a previous stage cascaded shift register circuit, a second end connected to the second node (N1), and a control end connected to the first node (N3); and the second node is electrically insulated from the first clock signal is also met.
	The rejection is deemed proper, thus, claims 1, 4-17 and 20 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11/9/2022
/TUAN T LAM/Primary Examiner, Art Unit 2842